DETAILED ACTION
This Final Office Action is in response to amendment filed on 10/09/2020.
Amended claims 1, 2, 11 and 13 filed on 10/09/2020 are being considered on the merits. Claims 1-21 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 10/09/2020 has been entered. 
Applicant’s amendment to claim 19 has overcome the claim objections previously set forth in the Non-Final Office Action mailed on 07/09/2020.

Response to Arguments 
Applicant’s argument, see amended claim 1 and Applicant’s Remarks, Pages 9-11, regarding the newly added limitations “in response to receiving the request” filed 10/09/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 103 has been fully considered and is persuasive. Therefore, the 35 U.S.C. § 103 rejection made for independent claim 1 as well as all claims dependent on claim 1 in the Non-Final Rejection filed 07/09/2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Morikuni et al. (US 2015/0096001 A1, hereinafter “Morikuni”) in view of Bunner (US 2017/0272824 A1, hereinafter “Bunner”), further in view of Giles et al. (US 2016/0092858 A1, hereinafter “Giles”). Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Applicant’s argument, see amended claim 11 and Applicant’s Remarks, Pages 9-10, regarding the newly added limitations “instructing, via the wireless interface, a third computing device to send a  third computing device and the second computing device” filed 10/09/2020, with respect to the rejection(s) of claim 11 under 35 U.S.C. § 103 has been fully considered and is persuasive. Therefore, the 35 U.S.C. § 103 rejection made for independent claim 11 as well as all claims dependent on claim 11 in the Non-Final Rejection filed 07/09/2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Morikuni et al. (US 2015/0096001 A1, hereinafter “Morikuni”) in view of Bunner (US 2017/0272824 A1, hereinafter “Bunner”), further in view of Roundtree (US 2017/0187722 A1, hereinafter “Roundtree”), further in view of Giles et al. (US 2016/0092858 A1, hereinafter “Giles”). Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Applicant’s below cited arguments filed 10/09/2020 have been fully considered but they are not persuasive.	
Applicant stated, see Applicant’s Remarks, Page 10,
“In addressing the recited “proximity” determination of claim 1, the Office Action references this discover procedure when it cites to paragraphs [0041]’s discussion how “[t]he first electronic device receives 580 a discovery signal from a second electronic device (e.g., a browser device)…Morikuni is not “receiving…a request for a user credential” and, “in response to receiving the request, determining a proximity,” as recited in claim 1… Applicant therefore submits that claim 1 and its dependent claims are patentably distinct over the cited references. Independent claims 11 and 18 (and their respective dependent claims) are believed to also distinguish over the cited references for at least reasons similar to those provided for claim 1.”

Examiner respectfully disagrees with the argument. Specifically, Examiner disagrees with Applicant’s argument regarding independent claim 18. In the Office Action filed 07/09/2020, the Examiner cited portions of Morikuni for claim 18 that were different from the portions used to reject claim 1, as the claims are recited differently for claims 1 and 18. For example, claim 18 recites “…receiving a request to broadcast a location beacon…” and “in response to the request…broadcasting the location beacon” which is different from claim 1, which recites “receiving…a request for a user credential” and “in response to receiving the request, determining a proximity.” Due to these differences, Examiner cited to Para [0026] wherein a device receives a command to initiate a credential request and “in response to the request…broadcasting the location beacon” in Para [0027] wherein responsive to the request initiation, the device enters a device discover routine to establish a communication channel. Therefore, due to the differences between claim 1 and 18, Applicant’s arguments regarding claim 1 cannot be applied to the rejection of claim 18 as they recite different limitations and were rejected by citing different portions of the art. Further looking into dependent claim 19, claim 19 recites limitations similar to ones recited in independent claim 1, but are still recited in a manner that is different from claim 1. The Examiner cited Para [0029] and [0031] of Morikuni as teaching the limitation of “wherein the location beacon is usable by the mobile device to provide a user credential,” of claim 18, which is further specified in claim 19 as “the location beacon is used by the mobile device to determine a proximity.” Although, as cited in claim 18, Morikuni Para [0029] teaches that once the browser application is deemed to be authenticated, the browser device and mobile device can securely exchange information and Para [0031] the mobile device sends user credentials to the browser device, Morikuni does not teach determining whether to perform an action based on a determined proximity and prompting a user to select the credential, which are taught by Raju and Giles as previously cited in the Office Action filed 07/09/2020. Thus, Examiner maintains the rejections regarding claims 18 and its dependent claims as set forth in the prior Office Action.
For the reasons stated above, the Examiner respectfully disagrees with the Applicant’s argument, Page 12, regarding allowability of claims 1-21 and asserts that the application is not in condition for allowance. Examiner asserts that claims 1-21 are rejected for the reasons stated above in conjunction with the new reasons stated below regarding the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner") further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles").

Regarding independent claim 1 (Currently Amended), Morikuni discloses A non-transitory computer readable medium having program instructions stored therein that are executable by a first computing device to cause the first computing device to perform operations comprising: 
receiving, from a second computing device, a request for a user credential to be input into an authentication prompt associated with the second computing device (Para [0042], first device receives from second device that user is attempting access to website; Para [0040], first device provides user credentials to second device); 
based on the request and the determined proximity, select a user credential stored in the first computing device (Fig. 5, [585] based on identification, identify user credential by credential manager application of first device; mobile device maintains credential vault to store user credentials for website and provide to browser device once user is authenticated); and 
providing the selected user credential to the second computing device to input into the authentication prompt (Para [0043], first device sends user credentials to second device which populates login page).  
Although Morikuni discloses a proximity associated with the second computing device based on a received wireless location beacon, 
However, Morikuni does not appear to specifically disclose a first computing device, in response to receiving the request, determining a proximity associated with the second computing device based on a received wireless location beacon.
In the same field of endeavor, Bunner teaches a first computing device, in response to receiving a request, determining a proximity associated with a second computing device based on a received wireless beacon (Para [0025], media player 100 broadcasts request which is received by mobile device 110 which measures received signal strength and compares result to predetermined threshold to determine presence of devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Bunner. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Bunner to measure received signal strength and compare the result to a predetermined threshold, yielding the predictable result being able to determine whether the devices are present in the same location or room and whether to perform further actions (Bunner, Para [0025]).
However, the combination of Morikuni and Bunner does not appear to specifically teach presenting a selection prompt asking a user of the first computing device to select a user credential.
(Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni and Bunner with the invention of Giles. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Giles to provide a recommendation of a credential to be used, yielding the predictable result of improving efficiency while ultimately allowing the user to make the decision of which credential to select (Giles, Para [0002, 0058]).

Regarding dependent claim 6 (Original), The combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 1. Morikuni further discloses wherein the operations comprise: 
storing a plurality of user credentials in the first computing device (Para [0019], mobile device stores and maintains credential vault application that stores and has access to user credentials); 
receiving an indication of a desired user credential from the second computing device (Para [0042], first device receives from second device that user is attempting access to website, i.e. needs credentials; Para [0040], first device provides user credentials to second device); and 
based on the indication, selecting one of the plurality of user credentials (Para [0043], first device uses credential manager application to identify user credentials based on identification of website).
The combination of Morikuni and Bunner does not appear to specifically teach, but Giles teaches credentials to suggest to the user within the selection prompt (Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt).
The rationale for combining Morikuni-Bunner and Giles is the same as claim 1 above.

 	Regarding dependent claim 7 (Original), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 6. Morikuni further discloses wherein the indication identifies an application executing on the second computing device (Para [0042], first device receives from second device identification of user attempting access to website; Para [0042], browser application on second device).  

 	Regarding dependent claim 8 (Original), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 6. Morikuni further discloses wherein the indication is a domain associated with a website being accessed by a web browser of the second computing device (Para [0042-0043], first device receives from second device (e.g. browser device) identification of user attempting access to website using browser application; Fig. 3A, https://www.bankA.com).  

 	Regarding dependent claim 9 (Original), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 6. Morikuni further discloses wherein the indication is received after an encrypted channel has been established between the first computing device and the second computing device (Fig. 5, [582] establish secure channel between first device and second device, [583] perform application layer authentication between applications, [584] receive from second device identification of website).  

Claims 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner") further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Nixon (US 2016/0110988 A1, hereinafter "Nixon").

Regarding dependent claim 2 (Currently Amended), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 1. Morikuni does not appear to specifically disclose, but Bunner teaches wherein the operations comprise: 
receiving the wireless location beacon from the second computing device (Para [0025], media player 100 broadcasts request which is received by mobile device 110); and 
wherein determining the proximity includes determining a proximity based on a signal strength associated with the received wireless location beacon (Para [0025], media player 100 broadcasts request which is received by mobile device 110 which measures received signal strength and compares result to predetermined threshold to determine presence of devices).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Bunner. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Bunner to measure received signal strength and compare the result to a predetermined threshold, yielding the predictable result being able to determine whether the devices are present in the same location or room and whether to perform further actions (Bunner, Para [0025]).
However, the combination of Morikuni, Bunner and Giles does not appear to specifically teach receiving the beacon from a third computing device distinct from the second computing device; and wherein determining the proximity includes determining a proximity to the third computing device.
In the same field of endeavor, Nixon teaches receiving a beacon from a third computing device distinct from a second computing device (Para [0046], initiation by smart key ECU due to instruction signal received; Para [0049], transmission of location beacon signal by key ECU to portable computing device); and wherein determining the proximity includes determining a proximity to the third computing device (Para [0049], portable computing device determines whether key is in range; Para [0036], portable device ECU to determine proximity, or distance, of smart key based on locating beacon signal transmitted by smart key).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner and Giles with the invention of Nixon. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the teachings of Nixon for a third device, distinct from but associated with a second device, to send a location beacon to a first device to offer the same improvement of allowing the first device to make a determination of the proximity between the third and first device for further processing that could affect usage of the second device (Nixon, Para [0049]). 

Regarding dependent claim 3 (Original), the combination of Morikuni, Bunner, Giles and Nixon teaches the computer readable medium of claim 2. Morikuni does not appear to specifically disclose, but Bunner teaches wherein determining the proximity includes: 
receiving a relative signal strength indication (RSSI) from a radio of the first computing device that received the wireless location beacon (Para [0025], measure received signal strength; Para [0031], mobile device communicating wirelessly, e.g. radio); and 
comparing the received RSSI with a threshold value (Para [0025], compare received signal strength to predetermined threshold).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Bunner. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Bunner to measure received signal strength and compare the result to a (Bunner, Para [0025]).

Regarding dependent claim 10 (Original), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 1. Morikuni discloses wherein the operations comprise: 
receiving, from the second computing device, another request for a user credential to be input into an authentication prompt (Para [0042], first device receives from second device that user is attempting access to website; Para [0040], first device provides user credentials to second device; Examiner asserts that the limitation of “another” request would have been obvious to one of ordinary skill in the art as Morikuni teaches an invention dealing with retrieving desired credentials to allow a user to access resources such as an online banking website (Para [0003]), which a user may access several times and result in several requests for user credentials).
Morikuni does not appear to specifically disclose, but Bunner teaches in response to determining that a first computing device is not proximal to a second computing device, determining to ignore a request (Para [0025], mobile device measures received signal strength and only performs further actions if the strength is above a predetermined threshold (i.e. does not perform further actions/ignores request if below threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Bunner. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have been motivated to use the teachings of Bunner to measure received signal strength and compare the result to a predetermined threshold, to provide the same improvement of not performing further actions if determined to be not present in the same room (Bunner, Para [0025]).

In the same field of endeavor, Nixon teaches a remote controller of a device (Para [0034], vehicle to be paired with smart key).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner and Giles with the invention of Nixon. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the teachings of Nixon for a third device, distinct from but associated with a second device, to send a location beacon to a first device to offer the same improvement of allowing the first device to make a determination of the proximity between the third and first device for further processing that could affect usage of the second device (Nixon, Para [0049]). 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner") further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Jover (US 2014/0103104 A1, hereinafter "Jover").

Regarding dependent claim 4 (Original), the combination of Morikuni, Bunner and Giles teaches the computer readable medium of claim 1. Although Morikuni discloses wherein the operations comprise: 
presenting a prompt asking the user to supply an input usable to authenticate (Para [0040], first device authenticating user via PIN entry, gesture detection or other technique); and 
based on input, establishing an encrypted channel with the second computing device, wherein the selected user credential is provided via the encrypted channel (Fig. 5, [582] establish secure channel between first device and second device through one-way/mutual authentication; Para [0040], authenticating user performed at least before identifying user credentials (to be provided); Para [0019], retrieval of user credentials via secure channel; Para [0039], user credentials can be encrypted).  
However, the combination of Morikuni, Bunner and Giles does not appear to specifically teach presenting a prompt asking the user to supply an input usable to authenticate the first computing device to the second computing device.
In the same field of endeavor, Jover teaches presenting a prompt asking the user to supply an input usable to authenticate the first computing device to the second computing device (Para [0037], display presents identification code of display, obtained by mobile device; Para [0051], authorization code which user must enter into mobile device to synchronize to display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner and Giles with the invention of Jover. The motivation for doing so would be use of a known technique to improve similar devices in the same way. Applying the teachings of Jover allows for synchronization of devices by establishing a communication session, which may comprise a secure connection that depends on the security and privacy settings of the devices (Jover, Para [0034]).

 	Regarding dependent claim 5 (Original), the combination of Morikuni, Bunner, Giles and Jover teaches the computer readable medium of claim 4. Jover further teaches wherein the prompt asking the user to supply an input usable to authenticate the first computing device asks the user to input a value that is depicted on a display associated with the second computing device (Para [0037], display presents identification code of display, obtained by mobile device; Para [0051], authorization code which user must enter into mobile device to synchronize to display).  
	The rationale for combining Morikuni-Bunner-Giles and Jover is the same as claim 4 above.

Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner"), further in view of Roundtree (US 2017/0187722 A1, hereinafter "Roundtree"), further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles").

Regarding dependent claim 11 (Currently Amended), Morikuni discloses A first computing device, comprising: 
a wireless interface (Para [0045], communication module to communicated data to additional devices); 
one or more processors (Para [0044], electronic device, e.g. browser device, including processor); and 
memory having program instructions stored therein that are executable by the one or more processors to cause the first computing device to perform operations including (Para [0044], memory storing operating system to facilitate functionalities discussed, interfaces with processor): 
sending a request for a user credential to a second computing device (Para [0042], first device receives from second device that user is attempting access to website; Para [0040], first device provides user credentials to second device); 
receiving, from the second computing device, a user credential of the second computing device (Para [0043], first device sends user credentials to second device which populates login page).  
	Although Morikuni discloses sending a location beacon usable by the second computing device to determine whether to solicit input (Para [0041], first device receives discovery signal from second device such as Bluetooth signal, sends response signal to acknowledge receipt and establishes secure channel (i.e. device is within discoverable proximity); Para [0042], first device receives from second device that user is attempting access to website).

In the same field of endeavor, Bunner teaches a computing device to send a location beacon usable by another computing device to determine whether to solicit further actions based on a threshold distance between the computing device and the another computing device (Para [0025], media player 100 broadcasts request which is received by mobile device 110 which measures received signal strength and compares result to predetermined threshold to determine presence of devices and whether to perform further actions, i.e. determine whether devices are collocated, which also teaches the distance between the devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Bunner. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Bunner to measure received signal strength and compare the result to a predetermined threshold, yielding the predictable result being able to determine whether the devices are present in the same location or room and whether to perform further actions (Bunner, Para [0025]).
However, the combination of Morikuni and Bunner does not appear to specifically disclose instructing, via the wireless interface, a third computing device to send a location beacon usable by the second computing device.
	In the same field of endeavor, Roundtree teaches instructing, via the wireless interface, a third computing device to send a location beacon usable by the second computing device (Para [0092], IPTV central device causes another device to transmit iBeacon data signal; Para [0095], proximal receiving device can use received iBeacon signal to calculate scores for contextual suggestions).
(Roundtree, Para [0095]). In the end, the substitution of which device is sending a location beacon results in the same outcome of a second device using the received information to make a determination.
However, the combination of Morikuni, Bunner and Roundtree does not appear to specifically teach receiving a user credential selected by a user.
In the same field of endeavor, Giles teaches receiving a user credential selected by a user (Para [0058], receiving user selection of credential from credential selection prompt of screen).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner and Roundtree with the invention of Giles. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Giles to provide a recommendation of a credential to be used, yielding the predictable result of improving efficiency while ultimately allowing the user to make the decision of which credential to select (Giles, Para [0002, 0058]).

Regarding dependent claim 12 (Original), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 11. Morikuni further discloses wherein the operations include: 
 (Fig. 3B, 362 shows authentication prompt (of browser application operating on browser device) asking for username and password); and 
populating one or more fields in the authentication prompt with the received user credential (Para [0034], mobile device sends user credentials to browser device which populates username and password fields).  

 	Regarding dependent claim 13 (Currently Amended), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 12. Morikuni further discloses wherein the operations include: 
determining that the input selects a field within the authentication prompt (Para [0034], interface 362 with credential requirement indicator 365); 
in response to the determining (Para [0034], when selected, initiates discovery and authentication routine): 
sending the request for the user credential (Para [0034], initiate routine with mobile device to receive user credentials); and 
instructing the third computing device (Para [0034], initiate discover and authentication routine; Para [0027], responsive to credential request initiation, device enters device discover mode to initiate wireless routine, e.g. Bluetooth, to discover mobile device).  
	Although Morikuni discloses receiving an input from a computing device	(Para [0034], user selects credential requirement indicator 365 of browser application of browser device; Para [0018], devices may be remote controller)
The combination of Morikuni and Bunner does not appear to specifically teach, but Roundtree teaches instructing the third computing device to send the location beacon (Para [0092], IPTV central device causes another device to transmit iBeacon data signal; Para [0095], proximal receiving device can use received iBeacon signal to calculate scores for contextual suggestions).
The rationale for combining Morikuni-Bunner and Roundtree is the same as claim 11 above.

Regarding dependent claim 16 (Original), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 12. Morikuni further discloses wherein the operations include: 
presenting a web page including the authentication prompt (Para [0032], browser application displays login page for website); and 
Although Morikuni discloses sending, to the second computing device, an indication of a domain name associated with the web page to cause the second computing device to select a user credential associated with the domain name (Para [0034], browser application sends identification, e.g. URL, of website to mobile device which sends user credential based on identification),
The combination of Morikuni and Bunner does not appear to specifically teach, but Giles teaches suggesting credentials for selection by the user (Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt).
The rationale for combining Morikuni-Bunner and Giles is the same as claim 11 above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner"), further in view of Roundtree (US 2017/0187722 A1, hereinafter "Roundtree"), further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Jover (US 2014/0103104 A1, hereinafter "Jover").

Regarding dependent claim 14 (Original), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 13. Although Morikuni discloses wherein the operations include:
presenting a prompt for the user to input into the second computing device (Para [0040], mobile device authenticating user via PIN entry, gesture detection or other technique); and 
in response to the user inputting into the second computing device, establishing a secure channel with the second computing device to receive the selected user credential (Fig. 5, [582] establish secure channel between first device and second device through one-way/mutual authentication; Para [0040], authenticating user performed at least before identifying user credentials (to be provided); Para [0019], retrieval of user credentials via secure channel; Para [0039], user credentials can be encrypted).  
However, the combination of Morikuni, Bunner, Roundtree and Giles does not appear to specifically teach presenting a prompt specifying a value for the user to input to authenticate the second computing device. 
In the same field of endeavor, Jover teaches presenting a prompt specifying a value for the user to input to authenticate the second computing device (Para [0037], display presents identification code of display, obtained by mobile device; Para [0051], authorization code which user must enter into mobile device to synchronize to display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner, Roundtree and Giles with the invention of Jover. The motivation for doing so would be use of a known technique to improve similar devices in the same way. Applying the teachings of Jover allows for synchronization of devices by establishing a communication session, which may comprise a secure connection that depends on the security and privacy settings of the devices (Jover, Para [0034]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner"), further in view of Roundtree (US 2017/0187722 A1, hereinafter "Roundtree"), further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Zhan et al. (US 2019/0205511 A1, hereinafter "Zhan").

Regarding dependent claim 15 (Original), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 12. Morikuni further discloses wherein the operations include: 
executing an application associated with a service (Para [0033], browser application to enable user to navigate to secure website www.bankA.com), wherein the authentication prompt is usable to authenticate the user to the service (Para [0034], browser application enables user to select login selection with populated credentials to navigate secure website).
Although Morikuni discloses sending, to the second computing device, an indication of the application to cause the second computing device to select a user credential associated with the application (Para [0034], browser application sends identification, e.g. URL, of website to mobile device which sends user credential based on identification),
The combination of Morikuni, Bunner and Roundtree does not appear to specifically teach, but Giles teaches suggesting credentials for selection by the user (Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt; Examiner asserted motivation to combine in claim 11 rejection).
However, the combination of Morikuni, Bunner, Roundtree and Giles does not appear to specifically teach a streaming service.
(Para [0070], user logins to access service, e.g. video stream service).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner, Roundtree and Giles with the invention of Zhan. The motivation for doing so would be simple substitution of one known element for another to obtain predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Zhan wherein a user can gain access to resources, such as a video stream service on a server, through authentication of a user through user login to obtain the predictable result of a user gaining access to authorized resources associated with the user (Zhan, Para [0070]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Bunner (US 2017/0272824 A1, hereinafter "Bunner"), further in view of Roundtree (US 2017/0187722 A1, hereinafter "Roundtree"), further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Sabanayagam (US 10,182,048 B1, hereinafter "Sabanayagam").

Regarding dependent claim 17 (Original), the combination of Morikuni, Bunner, Roundtree and Giles teaches the first computing device of claim 12. Although Morikuni teaches wherein the operations include: 
submitting, to an authentication service, content of the populated one or more fields in response to receiving the selected user credential (Para [0034], browser application enables user to select login selection 366 to initiate login to secure website using populated credentials, i.e. submit credentials).
However, the combination of Morikuni, Bunner, Roundtree and Giles does not appear to specifically teach automatically submitting. Attorney Docket No.: 1888-39201/P38261US1 Page 27 of 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.  
(Col. 9: 52-57, populating module automatically submits password as soon as it is entered).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Bunner, Roundtree and Giles with the invention of Sabanayagam. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. By automatically submitting a credential as soon as it is populated into an input field, the user is unburdened from having to enter and submit the credential (Sabanayagam, Col. 9: 52-57).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Raju et al. (US 2019/0053290 A1, hereinafter "Raju") further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles").

Regarding independent claim 18 (Original), Morikuni discloses A method, comprising:
a media player device receiving a request to broadcast a location beacon (Para [0026], browser device receives command to initiate credential request; Para [0018], device can be multimedia player, remote controller, etc.) associated with an authentication prompt presented by the media player device on a display (Para [0025], browser device displays website login page or user to enter user credentials with credential requirement indicator); and 
in response to the request, broadcasting the location beacon to a mobile device (Para [0027], responsive to credential request initiation, browser device enters device discover routine to establish communication channel), wherein the location beacon is usable by the mobile device to provide a user credential to the media player device for input into one or more fields of the authentication prompt (Para [0028], responsive to detection, devices establish secure channel; Para [0029], securely exchange information via secure channel; Para [0031], mobile device sends user credentials for browser device to automatically populate login).  
Although Morikuni discloses a remote controller (Para [0018], device may be remote controller),
However, Morikuni does not appear to specifically disclose a remote controller of a device, the location beacon is usable to determine whether to, and a user selected credential.
In the same field of endeavor, Raju teaches a remote controller of a device (Para [0016] Page 3 Lines 1-7, management block representing processing devices may include commercially available product such as Integrated Dell Remote Access Controller) and the location information is usable to determine whether to (Para [0026] Lines 19-38, received signal used to determine value compared to certain threshold and further used to determine whether to trust and add to whitelist).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni with the invention of Raju. The motivation for doing so would be use of a known technique to improve similar devices in the same way. Applying the teachings of Raju would allow a device to operate off of a separate power plane from the host environment in case something happens to the host environment, i.e. provide flexibility to handle information (Raju, Para [0016]). In addition, being able to correlate a distance between processing systems based on received signal strength allows for determination of whether the RSSI is above a certain threshold that is deemed to be trusted and allow further processing such as adding a device to a trusted whitelist (Raju, Para [0026]).
However, the combination of Morikuni and Raju does not appear to specifically teach a user selected credential.
In the same field of endeavor, Giles teaches a user selected credential (Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt).
(Giles, Para [0003]). Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Giles of providing a recommendation of a credential to be used by a device based on user information received by the device (Giles, Para [0002]) in order to improve efficiency.

Regarding dependent claim 19 (Currently Amended), the combination of Morikuni, Raju and Giles teaches the method of claim 18. Raju further teaches wherein a signal strength associated with the broadcasted location beacon is used by the mobile device to determine a proximity to the remote controller (Para [0026] Lines 19-38, correlate distance between processing systems based on RSSI).
Although Raju teaches wherein the mobile device determines whether to perform an action based on the determined proximity (Para [0026] Lines 19-38, received signal used to determine value compared to certain threshold and further used to determine whether to trust and add to whitelist; Examiner asserted motivation to combine in claim 18 rejection).
The combination of Morikuni and Raju does not appear to specifically teach, but Giles teaches prompting a user to select the credential (Para [0058], prompt user to interact with device to choose specific credential Y of list of credentials of prompt).
The rationale for combining Morikuni-Raju and Giles is the same as claim 18 above.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Raju et al. (US 2019/0053290 A1, hereinafter .

Regarding dependent claim 20 (Original), the combination of Morikuni, Raju and Giles teaches the method of claim 18. Morikuni further teaches the method further comprising:
receiving, from a user, an input selecting an authentication field in the authentication prompt (Para [0034], interface 362 with credential requirement indicator 365, when selected, initiates discovery and authentication routine); and 
sending an indication of the input (Para [0034], initiate routine with mobile device to receive user credentials), wherein the request to broadcast the location beacon is received in response to sending the indication of the input (Para [0034], initiate discover and authentication routine; Para [0027], responsive to credential request initiation, device enters device discover mode to initiate wireless routine, e.g. Bluetooth, to discover mobile device).  
Although Morikuni teaches a remote controller communicating with a media player device (Para [0018], browser device and mobile device (of the embodiments) could be remote controller and multimedia player),
However, the combination of Morikuni, Raju and Giles does not appear to specifically teach the remote controller receiving an input and the remote controller sending an indication of the input to the media player device.
In the same field of endeavor, Tan teaches a remote controller receiving an input and the remote controller sending an indication of the input to a media player device (Para [0040], button of remote control pressed by user transmits prompt message to controlled device, e.g. TV).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Raju and Giles with the invention of Tan. The motivation for doing so would be use of a known technique to improve similar (Tan, Para [0040]).  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni et al. (US 2015/0096001 A1, hereinafter "Morikuni") in view of Raju et al. (US 2019/0053290 A1, hereinafter "Raju") further in view of Giles et al. (US 2016/0092858 A1, hereinafter "Giles"), further in view of Swanson et al. (US 2018/0109908 A1, hereinafter "Swanson").

Regarding dependent claim 21 (Original), the combination of Morikuni, Raju and Giles teaches the method of claim 18. Morikuni further teaches the method further comprising:
receiving an indication that the mobile device has contacted the media player device (Para [0041], response signal sent to acknowledge receipt of discovery signal); and 
in response to the indication, performing further steps (Para [0041-0043], establish secure channel between devices to send user credentials).
Although Morikuni teaches a remote controller communicating with a media player device (Para [0018], browser device and mobile device (of the embodiments) could be remote controller and multimedia player),
	However, the combination of Morikuni, Raju and Giles does not appear to specifically teach the remote controller receiving, from the device, an indication and in response the remote controller discontinuing broadcasting the beacon.
	In the same field of endeavor, Swanson teaches a first device receiving, from a second device, an indication and in response the first device discontinuing broadcasting a beacon (Para [0048], courier order verification module instructs courier device to stop broadcasting courier beacon when courier management system receives beacon verification event from source device).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morikuni, Raju and Giles with the invention of Swanson. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield the predictable result of power saving on devices (Swanson, Para [0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/              Examiner, Art Unit 2497                                                                                                                                                                                          /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497